Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 1 of 22

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

 

F | iL E D COURT
UNE SES NR
NATIONAL SPIRITUAL ASSEMBLY )
OF THE BAHA'IS OF THE UNITED STATES _ ) JUN 17 2021

) JEFFREY P. COLWELL

) CLERK
Plaintiff )
)

Vv. ) Civil Action No. 21-cv-01434-MEH
)
)
NEAL CHASE )
)
)
Defendant

ANSWER TO SUMMONS IN A CIVIL ACTION
MOTION TO DISMISS

AND MOTION FOR
COURT APPOINTED PRO BONO ATTORNEY

1. Comes now Neal Chase, defendant, representing himself pro se, in answer and
response to Summons in a Civil Action dated May 27, 2021 filed by National Spiritual Assembly
(h/a NSA) of the Baha’is of the United States (h/a BOTUS). Defendant, Neal Chase, received a
copy of Plaintiffs complaint on Thursday June 3, 2021 and files this response within the 21 days
allotted by the rules of the district court.

2. Plaintiff NSA-BOTUS alleges that through the internet publication of the website
UHJ.net described on the welcome page as “The Official Website of the Universal House of
Justice” of Baha’u’llah, Defendant Neal Chase is in “competition and infringement” of plaintiff's
currently owned trademarks (that plaintiff refers to as “the marks”) “THE UNIVERSAL HOUSE
OF JUSTICE and “UHJ” registered with the United States Patent and Trademark Office. In its

“prayer for relief” Plaintiff NSA-BOTUS, among other things, seeks to have the UHJ.net website

1
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 2 of 22

permanently removed from the internet and all documents and religious literature, holy books,
and Baha’i teaching materials be “delivered up for destruction.” “That the Court issue an order
permanently de-activating the domain name <UHJ.net>...[and] that, pursuant to 15 U.S.C. §
1118, Defendant be ordered to deliver up for destruction all materials, including...brochures,
advertisements, literature, promotions, displays, catalogs, and all other matter in the custody or
under the control of Defendant.”

3. Defendant moves for immediate dismissal of this complaint on the grounds that Neal
Chase, is not the owner of the website UHJ.net. The Supreme Institution of the Baha’i Faith, the
second International Baha’i Council/Universal House of Justice (h/a IBC/UHJ) is the owner of
its own website and is the owner of its own name.

4. Furthermore, plaintiff NSA-BOTUS has already brought litigation against IBC/UHJ,
the owner of UHJ.net, in three other separate Court venues--adducing the same arguments and
same complaints as filed against the Defendant in this current summons--and was rejected by the
courts. Plaintiff NSA-BOTUS filed a complaint in 2005 against IBC/UH]J for the website
UHJ.net at the United Nations World Intellectual Property Organization (WIPO):
(http://www.bupc.org/wipo/wipo-press-release.html and
https://www.wipo.int/amc/en/domains/decisions/html/2005/d2005-0214.html) and was
overruled. Plaintiff again filed the same complaint against IBC/UHI the owner of UHJ.net in the
US Federal District Court of 7th Circuit and was rejected; and again plaintiff NSA-BOTUS filed
the same complaint in the 7th Circuit Court of Appeals against IBC/UHJ for UHJ.net and was
overruled: the original decision in Federal District Court protecting the first amendment freedom
of religion being upheld in by the 7th Circuit Court of Appeals in 2010:

(https://cite.case.law/f3d/628/837/).
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 3 of 22

5. Now, after not hearing from the Plaintiff for 11 years, Plaintiff has again filed yet
another complaint against UHJ.net during these difficult times of the covid-19 worldwide
pandemic crisis, the universal march for social justice mobilizing the peoples of the world since
the killing of George Floyd, and the call for unity of freedom for the Palestinians and Israeli Jews
living in the holy land. The function of the UHJ.net website is the authentic and genuine internet
teaching platform of the Covenant of the Baha’i Faith, preserved under freedom of religion in the
first amendment to the constitution of the United States of America. The information preserved
on UHJ.net is the vital connection that our worldwide community of the Baha’is Under the
Provisions of the Covenant utilizes in our religious and spiritual activities, and in providing
guidance and spiritual solutions for relief to all the peoples of the world as to the authentic
Identity of Baha’u’llah, the male-sperm descendant of King David, seated upon David’s throne,
that all the people of the world are awaiting for according to the prophecies of their own sacred
scriptures.

(http://uhj.net/genealogy/Bahaullah-Genealogy-Of-Religious-Teachers.pdf)

(http://uhj.net/about-bahai-faith.html)

6. The continuation of the throne-line of King David, through Baha’u’llah and ‘Abdu’l-
Baha, and the Jewish origin of the Baha’i Faith, is of vital importance and central interest to
Jews, Christians, and Muslims especially at this time of global crisis in the world today. Where
Judaism is the root, and Christianity is the branch, the Baha’i faith is the leaf, flower, and fruit of
the same Tree.

7. Baha’u’llah is a Jewish, Christian, Muslim. Baha’u’llah is Jewish being that
descendant of King David from the tribe of Judah (Jew means from the tribe of Judah), seated

upon the throne of King David that is to last forever (see Pslams 89 for more) that the Jewish
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 4 of 22

people are waiting for. He is a Muslim having been born, reared and ministered within the
Muslim lands of Iran (Persia) and the Ottoman Sunni Empire. Baha’u’ lah is Christian as He
fulfills Bible prophecy for the second coming of Christ that the Christians are awaiting.

8. The word “Christ” comes from the Greek word christos, which literally means
“anointed one,” like to christen a ship. Anointed one in Hebrew is the word moshiah where we
get the English title messiah, that literally means “anointed one.” But anointed one of what? The
full title in Hebrew is “Messiah ben David” meaning the anointed one of the throne-line of King
David that is promised to appear with a Revelation direct from God at the height of global world
crisis and provide the guidance reposed in the “House of the Lord” in which all people will “beat
their swords into plowshares, and the spears into pruning hooks, and nation shall not lift up
sword against nation, neither shall they learn war any more” (Isaiah chapter 2). His prophesied
identity is stated in Isaiah Chapter 9 verses six and seven “upon the throne of David and over His
Kingdom to establish it and uphold it, from this time forth and for evermore the zeal of the Lord
of Hosts shall perform this” and His title: “The prince of peace.”

9. The world at this time needs Baha’u’Ilah, a Jewish Muslim Christian, to bring peace
through justice to the world through the fulfillment of prophecy for His message of the
everlasting Covenant of God, in which divine guidance has been placed in His authentic
Universal House of Justice the sIBC/UHJ that now exists in the world today with the descendant
of Baha’u’llah and ‘Abdu’l-Baha seated upon the throne of David who is the incumbent
president of the current active Council. Who would wish to deprive the world of the opportunity
of hearing the true message of Baha’u’llah, that the Kingdom of God, in fulfillment of the
hopes, dreams, prophecies, and prayers of all the people of the world has now already been

proclaimed and established on the earth as it is in heaven developing, influencing, and evolving
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 5 of 22

over the last century and three-score and ten years period of this ever advancing civilization
whose origin is from none other but from the One True Invisible God, the creator of the universe
and everything in it.

10. UHJ.net is not owned by Neal Chase. Neal Chase is not the owner of UHJ.net.
UHJ.net is owned by IBC/UHI registered in the State of Colorado as Universal House of Justice
(Entity# 20061529209) an entity registered with the Colorado Department of State (CDOS) (See
Exhibit A). IBC/UHJ (Entity# 20061529209) is the registered and legal owner of UHJ.net as
listed and registered with ICANN (see Exhibit A). According to these undisputed points of
material fact, that Neal Chase, is not the owner of UHJ.net, the Defendant asks the court to
uphold a Motion to Dismiss.

Background

11. The Baha’i Faith is the only religion in the world based upon a legal document. That
legal document, the sacred Will and Testament (h/a W&T) of ‘Abdu’!-Baha, is “the Charter of
the Kingdom” (see World Order of Baha’u’llah, page 144 for more) the sacred document that is
the final settlement of all Baha’i disputes. Baha’u’llah revealed His plans for the Universal
House of Justice in His Book of the Covenant, entitled the Kitab-i-‘Ahd, in which He appoints
two individual successors to succeed Him and then the House of Justice.

12. The Universal House of Justice (h/a UHJ) is therefore revealed by Baha’u’Ilah,
delineated by ‘Abdu’l-Baha in “the Charter of the Kingdom” the sacred Will and Testament of
*‘Abdu’1-Baha by His first successor and eldest son ‘Abdu’l-Baha named as the Center of the
Covenant. Shoghi Effendi, the grandson of ‘Abdu’1-Baha is then named in the Will and
Testament of ‘Abdu’l-Baha as the second appointed individual successor and the executor of his

estate. Shoghi Effendi set up the Universal House of Justice of Baha’u’llah according to the
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 6 of 22

provisions of the Will and Testament of ‘Abdu’]-Baha with ‘Abdu’1-Baha’s son (Shoghi
Effendi’s uncle) seated upon the throne of David as the first president of the Universal House of
Justice on January 9th, 1951.

13. Upon the passing of Shoghi Effendi on November 4th, 1957 a rouge group of
individuals calling themselves “Hands of the Cause of God” rejected the Universal House of
Justice revealed by Baha’u’llah, delineated by ‘Abdu’l-Baha and implemented by Shoghi Effendi
on January 9, 1951. The “Hands” separated themselves (W&T, p. 11) from the Universal House
of Justice in its first appointed stage entitled the first International Baha’i Council (h/a IBC) and
removed themselves from the body of believers when they went against the IBC/UHJ and
separated themselves (W&T, p. 11) from the first president of the Universal House of Justice
‘Abdu’l-Baha’s legally adopted aghsan-son, Charles Mason Remey Aghsan. Aghsan is a Persian
and Arabic word that literally means “branches” referring to the continuation of the throne-line
of “the branch of David” (see Zech. ch. 3 and Jer. chpts. 23 & 33) mentioned in the Bible and
other Holy scriptures such as Isaiah chapter 11. ‘Abdu’l-Baha for example is known as the “Most
Great Branch.”

14. An adopted son has all the rights and prerogatives as a natural son including the
kingship. The Davidic Kingship, now entitled the “guardianship of the Baha’i faith” is restricted
to the presidency of the Universal House of Justice of Baha’u’llah as the chairperson of the
Assembly and the executive branch of the Council (W&T, p. 15). The Guardian, the President of
the Universal House of Justice, has a vote of one in all matters and no veto power. Whatsoever
the majority decides is accepted as “the truth and purpose of God Himself” (W&T, p. 19).
Should the president vote in the minority, as the executive branch of the Universal House of

Justice, he still must happily carry out the decisions of the majority body.
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 7 of 22

15. The purpose of the Davidic King being the executive branch (W&T, p. 15) president
and “irremovable member for life” (W&T, p. 14) of the Universal House of Justice is so that we
can recognize the true Universal House of Justice of Baha’u’llah from fakes, frauds, and
imitations. What is preventing any nine people claiming to be “Baha’is” from claiming to be the
Universal House Justice is that the authentic Universal House of Justice must have the
descendant of King as its president as the “distinguished member for life of that body” (W&T, p.
14) thus distinguishing the true Identity of the real Universal House of Justice for everyone to
recognize and giving the throne of David as the “sign of God” (W&T, p. 11) the emblem that it
is genuine and authentic. According to the Will and Testament it states:

“Should any, within or without the company of the Hands of the Cause of God

disobey and seek division, the wrath of God and His vengeance will be upon

him, for he will have caused a breach in the true Faith of God... This body of

the Hands of the Cause of God is under the direction of [the President of the

IBC/UHJ seated upon the throne of David now entitled] the Guardian of the

Cause of God.” (W&T, p. 13)

16. Plaintiff NSA-BOTUS separated themselves from the IBC/UHJ in the years 1957-
1960 when they followed the “Hands” out from under the provisions of the Covenant in violation
of the sacred Will and Testament of ‘Abdu’l-Baha. In Article II of the Original Declaration of
Trust legal documents for the real NSA in the days of Shoghi Effendi it states:

“We declare the purposes and objects of this Trust to be to administer the affairs

of the Cause of Baha'u'llah for the benefit of the Baha'is of the United States

according to the principles of Baha'i affiliation and administration created and

established by Baha'u'llah, defined and explained by 'Abdu'l-Baha, and amplified

and applied by Shoghi Effendi and his duly constituted _successor_and

successors under the provisions of the Will and Testament of 'Abdu'l-Baha.”

(NSA Declaration of Trust (1949), Article II, page 4)

17. After the violation of the “Hands” in 1957-1960, plaintiff NSA-BOTUS removed

themselves from under the provisions of the sacred Will and Testament of ‘Abdu’]-Baha. They,

the plaintiff BOTUS-NSA, sided with the “Hands” and formed and International Headless
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 8 of 22

Assembly (h/a IHA) in 1963 in opposition to the Universal House of Justice of Baha’u’ lah with
the Davidic King, ‘Abdu’l-Baha’s aghsan-son as its first president, that Shoghi Effendi himself
set up as his “duly constituted successor and successors under the provisions of the Will and
Testament of ‘Abdu'l-Baha” on January 9. 1951.

18. Plaintiff BOTUS-NSA then filed their original application of trademark in the United
States at the United States Patent and Trademark Office for the mark “The Universal House of
Justice” after 1963, in 1965, in deference to the fact that the genuine Universal House of Justice
of Baha‘u’Ilah. had already been set up as that first International Baha’i Council (IBC/UHJ) by
Shoghi Effendi himself with *Abdu’l-Baha’s son as the first president of the authentic IBC/UH]
14 years prior to Plaintiff BOTUS-NSA’s name grab and identity theft maneuverings.

19, Having purchased with money their alleged material “rights to the mark” “THE
UNIVERSAL HOUSE OF JUSTICE.” plaintiff BOTUS-NSA then altered their own By-Laws in
their declaration of Trust in Article II, taking themselves out from under the provisions of the
Will and Testament and instead placing themselves under the name only of their own “mark”
(Rev. 13:17) of their own making:

“The Trustees declare the purpose and objects of this corporation to be to

administer the affairs of the Cause of Baha’u’llah for the benefit of the Baha’is of

the United States according to the principles of Baha’i affiliation and

administration created and established by Baha’u’llah, defined and explained by

‘Abdu’l-Baha, interpreted and amplified by Shoghi Effendi and supplemented

and applied by The Universal House of Justice [i.e. plaintiff's own _mark].”

(https://bahai-library.com/nsa_constitution_lsa_ bylaws)

20. Thus plaintiff, BOTUS-NSA admits in their legal documents that they are in fact not

the Original American National “Trust” that was under the provisions of the Will and Testament,

but are instead a “corporation” in rejection of Shoghi Effendi’s “duly constituted successor and
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 9 of 22

successors [the first IBC/UHJ set up on January 9, 1951] under the provisions of the Will
and Testament of 'Abdu'l-Baha.”
The Will and Testament clearly states:

“And now, concerning the House of Justice which God hath ordained as the
source of all good and freed from all error... By this body all the difficult
problems are to be resolved and the Guardian of the Cause of God [the living
person seated on the throne-line of King David] is its sacred head and the
distinguished* member for life of that body [*Persian: literally "irremovable
member for life.]...The legislative body must reinforce the executive [the
president], the executive must aid and assist the legislative body so that
through the close union and harmony of these two forces, the foundation of
fairness and justice may become firm and strong, that all the regions of the
world may become even as Paradise itself.” (W&T, p. 14-15)

21. According to Shoghi Effendi:

“Divorced from the institution of the Guardianship [the President of Universal
House of Justice] the World Order of Baha’u’Ilah [the IBC/UHJ] would be
mutilated and permanently deprived of that hereditary principle which, as
‘Abdu’l-Baha has written, has been invariably upheld by the Law of God. “In all
the Divine Dispensations,” He states, in a Tablet addressed to a follower of the
Faith in Persia, “the eldest son hath been given extraordinary distinctions. Even
the station of prophethood hath been his birthright.” Without such an institution
the integrity of the Faith would be imperiled, and the stability of the entire fabric
would be gravely endangered. Its prestige would suffer, the means required to
enable it to take a long, an uninterrupted view over a series of generations would
be completely lacking, and the necessary guidance to define the sphere of the
legislative action of its elected representatives would be totally withdrawn.”
(Shoghi Effendi, World Order of Baha’u'llah, p. 149)

22. Plaintiff BOTUS-NSA and the “Hands” violation of the Covenant is as glaring as the
noonday sun!

23. The IBC/UHJ, the actual and authentic Universal House of Justice of Baha’u’llah,
revealed by Baha’u’lah, delineated by ‘Abdu’l-Baha, and constituted by Shoghi Effendi in his
four-stage Plan, continued to exist--and continues to exist--under the ministries of the first,

second, and third presidents of the Universal House of Justice, that is “the duly constituted
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 10 of 22

successor _and successors [of Shoghi Effendi] under the provisions of the Will and
Testament of 'Abdu'l-Baha.”

24. Ten Days after the 9-11 event in the year 2001, the Universal House of Justice of
Baha’u’llah (IBC/UHJ) launched its own website UHJ.net and unfurled the Divine Standard of
the genealogy of Baha’u’llah for the first time for public view in fulfillment of the prophecies of
Baha’u lah recorded on page 119 of the Gleanings from the Writings of Baha’u’llah:

“The world is in travail, and its agitation waxeth day by day. Its face is turned

towards waywardness and unbelief. Such shall be its plight, that to disclose it now

would not be meet and seemly. Its perversity will long continue. And when the

appointed hour is come [9-11-2001], there shall suddenly appear that which shall

cause the limbs of mankind to quake. Then, and only then, will the Divine

Standard [the Genealogy of Baha’u’ lah] be unfurled, and the Nightingale of

Paradise warble its melody. (Baha’u’llah, GL: LXI)

The Divine Standard: http://uhj.net/genealogy/Bahaullah-Genealogy-Of-
Religious-Teachers.pdf and see also: http://uhj.net/about-bahai-faith.html

25. After the violation of the “Hands” and their followers plaintiff, BOTUS-NSA, the
IBC/UHJ was re-established in the United States of America on January 9, 1991, forty years to
the day of the first IBC/UHJ set up by Shoghi Effendi. This momentous event occurred during
the ministry of the second President of the Universal House of Justice, Joseph Pepe Remey
Aghsan, the legally adopted son and appointed successor of Mason: Pepe being the grandson of
‘Abdu’l-Baha. Defendant, Neal Chase, participated in the foundation of the Universal House of
Justice here in the United States along with the establisher of the Baha’i Faith, Dr. Leland
Jensen, a third generation Baha’i on his mother’s side, appointed by Shoghi Effendi with
authority as a Knight of Baha’u’ lah in year 1953
(http://entrybytroops.uhj.net/introduction.html). Upon the passing of Pepe on April 11, 1994,
Defendant, Neal Chase, became the third President of the Universal House of Justice of

Baha’ llah having been adopted and appointed by Pepe, the grandson of ‘Abdu’|-Baha in the

10
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 11 of 22

same manner and style in which ‘Abdu’]-Baha legally adopted and appointed his aghsan-son
Mason to succeed him to the throne of King David.

26. Like Baha’u’llah and ‘Abdu’l-Baha, Defendant Neal Chase, is of the same family and
lineage of King David of Jewish origin. At the time of the burning of the Jewish temple, in 586
BC, mentioned in the Bible, Nebuchadnezzar, the King of Babylon, took the Davidic King and
throne of King David captive from Jerusalem into Babylon (modern day Iraq). One of his
successors, took the Davidic King in exile--now entitled exilarchs: the exiled monarchs of King
David--out of prison and set him back upon the throne of King David in exile and set the throne
of David above the other thrones of the other kings that were with him in Babylon.

And it came to pass in the seven and thirtieth year of the captivity of Jehoiachin

king of Judah, in the twelfth month, on the seven and twentieth day of the month,

that Evilmerodach king of Babylon in the year that he began to reign did lift up

the head of Jehoiachin king of Judah out of prison; And he spake kindly to him,

and set_his throne above the throne of the kings that were with him in

Babylon; And changed his prison garments: and he did eat bread continually

before him all the days of his life. And his allowance was a continual allowance

given him of the king, a daily rate for every day, all the days of his life. (2 Kings

25:27-30 KJV)

27. The Persian King, Cyrus the Great conquered the Babylonian empire, and freed the
Jews to return to Israel and Jerusalem to rebuild their temple, but the Davidic Kingship, now
entitled the exilarchs, resh galutha in Hebrew and ras al-jalut in Arabic remained within the
Persian empire for 2300 years (Daniel 8:13-14) until the appearance of the Bab and Baha’u’llah
in the country of Iran (modern day Persia), in the year 1844 and 1963. Baha’u’llah and ‘Abdu’l-
Baha were then exiled from their home in Iran/Persia and banished to Akka and Haifa, Israel,
where the throne of David was established in that land prior to the formation of the State of

Israel. The first people to accept Baha’u’llah and ‘Abdu’l-Baha were the descendants of the 10

lost tribes of Israel, who had been lost to assimilation converting to Zoroastrians and Islam down

11
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 12 of 22

through the ages, now re-gathered around Baha’u’llah and the point of unity of His Covenant of
the continuation of David’s throne: Israel under its new name “Baha’i: which literally means “of
glory” (Isaiah 62:2, Rev. 3:15, Isaiah 6:3, Ezekiel 43:2).

28. With the violation of the Baha’i Covenant by the “Hands” and plaintiff BOTUS-
NSA, the throne of King David was relocated to Florence Italy, during the lifetime of the first
and second Presidents of the Universal House of Justice (both American born citizens). With the
passing of the second President, the throne of David has remained established here in the United
States of America where the current IBC/UHJ is located in the prophesied New Jerusalem in the
Rocky Mountains at the spot and in the locations designated by ‘Abdu’1-Baha during his journey
to the United States in the year 1912.

29. The IBC/UH] was registered with the secretary of state in Montana in the year 1993
and also in the state of Colorado in the year 2006 (see Exhibit A). The Plaintiff filed suit against
IBC/UH]J against UHJ.net at WIPO in 2005, and again in the 7th Circuit and 7th Circuit Court of
Appeals (https://cite.case.law/f3d/628/837/) who ruled against plaintiff BOTUS-NSA in
November of 2010. Defendant, Neal Chase, is not the owner of UHJ.net, the Council of the
IBC/UHI is the owner and defender of UHJ.net--the people’s property--on behalf of the entire
worldwide global international community of the Baha’is Under the provisions of the Covenant
(http://www. bahai-india.com/2019/05/the-spread-of-bahais-under-provision-of-html).

30. The UHJ of Baha’u’llah is the Baha’i Temple of all the Baha’i peoples who are
“living stones” in that temple/house: “And you are living stones that God is building into his
spiritual temple” (1 Peter 2:5 NLT) and as Paul writes: “Know ye not that ye [a//] are the temple

of God, and that the Spirit of God dwelleth [with]-in you? (1 Corinthians 3:16 KJV).

12
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 13 of 22

31. As the third President of the Universal House of Justice of Baha’u’llah, Defendant,
Neal Chase, has a vote of one and no veto power. Defendant, Neal Chase has never received any
moneys or revenue from IBC/UHJ’s UHJ.net website. Plaintiff BOTUS-NSA appears to be
mainly interested in only money, and the suppression of the true Baha’i peoples from teaching
the faith, which is their religious right and freedom of spiritual practice, by giving the proofs and
evidences for the reality of their own faith, the truth of the Davidic origins and foundations of the
faith of Baha’u’llah; and the proofs and evidences for the authenticity of our real and authentic
IBC/UHJ which is firmly established in the world today since the year 1991.

32. Plaintiff BOTUS-NSA furthermore only recently trademarked “UHJ” according to
their own admission in the year 2020, long after UHJ.net was launched by IBC/UHJ in the year
2001, and long after the 2005 WIPO ruling that found: “that “UHJ” as an acronym is not
commonly used in the [Plaintiffs version of the sans-guardian] Baha’i Faith to refer to the[ir
BOGUS headless] Universal House of Justice /sic/]”
(https://www.wipo.int/amc/en/domains/decisions/html/2005/d2005-0214.html); and again they
moved to get the “mark” “UHJ” in 2020, ten years after the 7th Circuit over-ruled plaintiff
BOTUS-NSA.

33. No trademark registration maneuverings are ever going to thwart the fulfillment of
Bible prophecy of God, nor cover up the truth of this Cause, nor settle the issue of the peoples as
to authenticity of Baha’u’llah’s true Universal House of Justice with the descendant of King
David as its president so we can recognize the true Universal House of Justice of Baha’u’llah
from fakes, frauds, and imitations. Plaintiff BOTUS-NSA plainly took themselves out from
under the provisions of the Covenant of the Will and Testament of ‘Abdu’]-Baha, as admitted by

them in their own Article IJ (see above).

13
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 14 of 22

34. These apparently endless law cases, litigations, and complaints by the plaintiff upon
IBC/UH]J and now a summons upon its third president, personally, especially coming at this time
of covid-19, when the peoples of the world need Baha’u’llah’s message of hope more than ever,
feels like plain old harassment.

35. Trade marking “UH/J” in the year 2020, to turn around in yet another attempt to shut
down the UHJ.net website by naming the current president of the UHJ as the defendant, when he
clearly is not the registered owner; but the Council IBC/UHI is the owner of UHJ-net (see
Exhibit A) feels like an abuse of the legal system.

MOTION TO DISMISS

36. The Baha’i faith has grown and spread all throughout the world during the last 30
years (1991-2021) since the re-establishment of the second IBC/UHJ in the Rocky Mountains of
the United States in Montana and Colorado. This same beef has been heard and tried in court at
the UN, at WIPO, and in the 7th Circuit, whose outcomes was to protect and preserve our rights
of freedom of religion, freedom of the press (such as websites) and right to assemble (locally,
regionally/nationally, and internationally such as meeting as the Council of the IBC/UHJ: the
living temple of the Baha’i peoples under the provisions of the Covenant).

37. It is our hope, that the Colorado District Court will see the important reality
concerned here, and based on the fact that Defendant, Neal Chase, is not the owner of UHJ.net,
and based on the other facts set forth in this answer and response will see ft Eqgismiss this case.

SOUNTY OF Loechwet i
Defendant Neal Chase, respectfully requests that this case be dismissed, SUBSCRIBED AND SWORN BEFO

AS pavor_Vune 20]

Respectfully submitted, this 15th day of June, 2021:

NOTARY
Wace Ape COMM. EXP. ist E Fama oO —ao 2 f

 

 

 

Neal CHase, Defendant 3319 Lochwood Drive
President of the Universal House of Justice, Fort Collins, Colorado, 80525
Guardian of the Baha’i Faith. 1.970.689.8149
WILLIAM BRYANT LANTING
14 NOTARY PUBLIC - STATE OF COLORADO

NOTARY !D 20084010138
MY COMMISSION EXPIRES MAR 20, 2024

 
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 15 of 22

MOTION FOR
COURT APPOINTED PRO BONO ATTORNEY

I, Neal Chase, am a Defendant in this case and am currently not represented by counsel.

I believe that I am unable to proceed with the assertion of my defenses--beyond the scope of

requesting the Court in the above Motion to Dismiss--in this case without the assistance of

counsel. I believe I qualify for the appointment of counsel from the Civil Pro Bono Panel.
Under the court’s Civil Pro Bono Representation rule, D.C.COLO.LAttyR 15, a judicial

officer of this court may enter an Appointment Order authorizing appointment by the clerk of a

member of the court’s Civil Pro Bono Panel when the following considerations weigh in favor of

appointment:

(1) The nature and complexity of the action: Defendant Neal Chase, is the wrongly named party
in this complaint. Defendant, Neal Chase, is not a legal expert in either first amendment
freedom of religion cases, nor trademark law.

(2) The potential merit of the claims or defenses of the unrepresented party; The UHJ.net
website is owned by IBC/UH] (see Exhibit A) and is the actual legitimate Universal House
of Justice of Baha’u’llah for the worldwide community of the Baha’is Under the provisions
of the Covenant, and the duly constituted legal successor to Baha’u’llah, ‘Abdu’l-Baha and
Shoghi Effendi, the merits of which are set forth in the above background description.

(3) The demonstrated inability of the unrepresented party to retain an attorney by other means;
Defendant, Neal Chase, has no means nor funding to be represented other than by pro bono
representation. Due to the financial troubles incurred during the covid-19 health crisis, and
other personal health concerns, Defendant, Neal Chase, has no other recourse then to request

pro bono representation in this matter. And,

15
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 16 of 22

(4) The degree to which the interests of justice, including the benefits to the court, will be served
by appointment of counsel: This case which has been litigated against the actual owner of the
UH. net website is a first amendment freedom of religion issue, concerning the oppression of
a religious minority group, by a materialistic and money rich adversary who is simply trying
to stop our religious message getting out to the people of the world in the guise of
trademarking the name of our faith and the name of our Institutions in the hopes that as we
have no funding or resources to defend ourselves in court, they may win by default. The
interest of justice in this matter is paramount, and the benefits to the court are that by pro
bono representation the Court will be able to defend the rights of religious liberty and
freedom which goes to the foundations of the principles of the United States of America and
the foundation of the principles of the Court itself to have a free and open society, in which
different views and ideas can be aired out in the good conscience of the free thinking people,
who go by the FACTS, and not suppressed because someone, or some group, has attempted
to trademark the foundations of our religion (as privatized intellectual property) in order to
conceal their own usurpation and masquerade of the Supreme Institutions of our faith.

D.C.COLO.LAttyR 15({)(1)(B); Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115
(10" Cir. 2004).

I am aware that I am obligated, as a party in this case representing myself, to meet all
obligations and deadlines imposed under the law and the rules of procedure, local rules, and
the practice of standards of this court until appointed counsel formally enters an appearance in
this case. I also confirm that I understand that, in the event this motion is granted, there is no

guarantee that appointment of counsel results in an attorney(s) automatically entering an

16
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 17 of 22

appearance in this case — only that a member of the Civil Pro Bono Panel will review the case
for possible representation.

X General Representation — I request that appointment of volunteer counsel be granted
by the court for general representation in this civil action subject to the rules and procedures set
forth in D.C.COLO.LAttyR 15.

X Limited Representation — I request that appointment of volunteer counsel be granted
by the court for the /imited representation purpose of: limited representation including amending
a pleading / drafting a motion / filing motions and responses/ appearing at a conference, hearing,
or trial / assisting with a settlement conference / etc..

I understand that counsel’s Jimited representation may be allowed in accordance with
D.C.COLO.LAttyR 2(b)(1), under the auspices of the Civil Pro Bono Panel program and its
benefits.

I confirm that I have conferred with the plaintiff and opposing counsel in good faith
regarding this motion, which has been sent to them as required under local rule
D.C.COLO.LCivR 7.1(a).

Dated at Fort Collins (city), Colorado (state), this 15th_day of June, 2021.

Neal Chase

(Unrepresented Party’s Name)
STATEOF CO
COUNTY OF Lepluef

 

 

 

SUBSCRIBED AND SWORN BEFORE ME THIS 3319 Lochwood Drive
[ DAYOF_“) ene Qan/ Fort Collins, CO 80525
<— (Address)

NOTARY

COMM. EXP. DATE_” “20 ~j.9aG 970-689-8149

(Phone Number)

WILLIAM BRYANT LANTING
NOTARY PUBLIC - STATE OF COLORADO

NOTARY ID 20084010138 ,
XY COMMISSION EXPIRES MAR 20, 2024 h- |

(signature and date)

 

17
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 18 of 22

CERTIFICATE OF SERVICE

I certify that:

1. The original and one copy of the Answer and Response to Federal Summons dated May,
27, 2021 was mailed to the Clerk of the Court; and
2. A true and accurate copy of the same document was placed in the United States mail,

postage prepaid, and addressed to the following parties on this date: June 15, 2021.

Timothy P. Getzoff
Holland & Hart LLP

1800 Broadway, Suite 300
Boulder, CO 80302

Tin 8 90 (Ved Cp — —

Neal Chase,
Defendant.

3319 Lochwood Drive
Fort Collins, CO 80525
1.970.689.8149

 

STATEOF <& O°
COUNTY OF b-enlwet
SUBSCRIBED AND SWORN BEFORE ME THIS

(s DAY OF Lie {

NOTARY _ -
COMM. EXP. DATE? Ar? “Ada

WILLIAM BRYANT LANTING

NOTARY ID 200840101 38

 

 

 
 
 
 
 

   

NOTARY PUBLIC - STATE OF COLORADO

MY COMMISSION EXPIRES MAR 20, 2024

 
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 19 of 22

EXHIBIT A
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 20 of 22

 

 

 

 

 

Summary
Details
Name _ Universal House of Justice
Status | Good Standing Formation date , 12/28/2006
ID number | 20061529209 Form | Nonprofit Corporation
Periodic report month | April Jurisdiction | Colorado

 

 

 

Principal office street address 3319 Lochwood Drive, Fort Collins, CO 80525, United States

 

 

Principal office mailing address PO Box 1764, Paonia, CO 81428, United States

 

 

Registered Agent

 

Name | Neal Chase

 

Street address 3319 Lochwood Drive, Fort Collins, CO 80525, United States

 

 

 

Mailing address | PO Box 1764, 3319 LOCHWOOD DRIVE, Paonia, CO 81428, United States

 

 

https://www.sos.state.co.us/biz/ BusinessEntityDetail.do?quitButtonDestination=BusinessEntityResults&
nameTyp=ENT&masterFileld=20061529209&entityld2=20061529209&fileld=20111230886&srchTyp=EN
TITY

 
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 21 of 22

ICANN: Domain Name Registration Data
Lookup

Domain Information

Name: UHJ.NET

Registry Domain ID: 19190454 DOMAIN _NET-VRSN
Domain Status:

Nameservers:

NS41.DOMAINCONTROL.COM
NS42.DOMAINCONTROL.COM
Dates

e Registry Expiration: 2022-03-08 11:59:59 UTC
e Created: 2000-02-06 04:08:50 UTC

Contact Information

Registrant:
e Handle: |
e Organization: Universal House of Justice
e Kind: individual
e Mailing Address: Colorado, United States
e
° REDACTED FOR PRIVACY:
e Some of the data in this object has been removed.

Technical:
e Handle: 3
e Organization: Universal House of Justice
e Kind: individual
e Mailing Address: Colorado, United States
e
e REDACTED FOR PRIVACY:
e Some of the data in this object has been removed.

Administrative:

e Handle: 2
e Organization: Universal House of Justice

2
Case 1:21-cv-01434-MEH Document 7 Filed 06/17/21 USDC Colorado Page 22 of 22

Kind: individual

e
e Mailing Address: Colorado, United States
e
° REDACTED FOR PRIVACY:
e Some of the data in this object has been removed.
e
Billing:
e Handle: 4

e Organization: Universal House of Justice
Kind: individual
Mailing Address: Colorado, United States

REDACTED FOR PRIVACY:
Some of the data in this object has been removed.
